DETAILED OFFICE ACTION ACCOMPANYING NOTICE OF ALLOWANCE Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
The 3/8/2021 After Final Amendment Is Entered
01.	The 3/8/2021 After Final Amendment is entered. 
Status of Claims Pending as of the 1/6/2021 Office Action
02.	The 3/8/2021 Reply proposes amending the specification and claim 7. The proposed amendment to the specification obviates the Objections to the Specification, explained in the 1/6/2021 Final Rejection, and it is therefore entered. The Objection to the Specification, as explained in the 1/6/2021 Final Rejection, therefore, is withdrawn. 
The proposed amendment to claim 7 obviates the Objection to claim 7, as explained in the 1/6/ Final Rejection. And it is therefore entered. The Objection to the Claims, as explained in the 1/6/2021 Final Rejection, therefore, is also withdrawn. 
03.	The remaining rejections of claims 7-14, as explained in paragraphs 4 and 6 of the 1/6/2021 Final Rejection, are maintained. 
Response to Arguments

		The Reply expressly recognizes: 
Stephanou ‘865 describes a display device comprising an array elements, each element including a cavity and a deformable membrane spanning the cavity, the deformable membrane including a first piezoelectric layer between first and second metal layers and including a dielectric layer, wherein the dielectric layer is capable of deforming on application of a drive voltage across the piezoelectric layer to generate an ultrasonic wave, wherein the elements in the array are encapsulated between a first substrate and a cover glass of the display, wherein the display device can be an organic light-emitting diode (OLED) display. 
The Reply however then contends claims 7 and 11 distinguish over Stephanou because "[a]s indicated by Stephanou ‘865, it is clear that the elements contained in the display device of claim 1 of Stephanou ‘865 is actually electromechanical speaker devices for generating ultrasound waves (see, e.g., para. [0081] of Stephanou ‘865), instead of an encapsulating structure of an OLED display substrate, as claimed in amended Claim 7 or pending Claim 11."
In response, it is noted that claim 7 and 11 have a scope including product(s) comprising: "an OLED display substrate; and an encapsulating cover arranged opposite to the OLED display substrate so that an encapsulating chamber is formed between the encapsulating cover and the OLED display substrate, a deformation functional layer is disposed in the encapsulating chamber and capable of being deformed under an action of electric field," as recited, for example, for claim 7.
The scope only requires a substrate for the intended purpose of using as an and an encapsulating cover (the first or second metal layer in Stephanou, as the Reply expressly recognizes; see supra) arranged opposite the substrate (which Stephanou also teaches as the Reply expressly recognizes; see, supra) having a deformable functional layer (the deformable dielectric layer, as the Reply expressly recognizes; see supra). 
The Reply clearly is not persuasive in showing claims 7 and 11 distinguish over Stephanou. The Rejections of claims 7-14, therefore are maintained. 
Examiner Initiated Interview
05.	In view of the above observations, Examiner Sayadian (hereinafter "E") initiated an interview with Mr. Musella, Applicants' Representative (hereinafter "AR"), on Friday, 3/19/2021. 
E explained how the scope of the independent claims 7 and 11 read on Stephanou and asked AR whether E was missing anything. AR wasn't prepared to address E's concerns, but didn't agree with E's analysis and conclusion.
At this stage of prosecuting the application, E can go ahead with an advisory maintaining the rejection of claim 7-14; alternatively, Applicant may approve/authorize an Examiner's Amendment canceling claims 7-14 and retaining the right to present them in a continuing/divisional application and thus allow Examiner issuing an allowance on claims 1-6, pending an update search (E also explained claims 7-14, presented in a continuing/divisional application, would be subjected to Double Patenting Rejection over pending, allowed claims 1-6). 
E noted that he would wait until 3/23/2021 to proceed with an Advisory maintaining the final rejection of claims 7-14. 

Examiner's Amendment
06.	An Examiner's Amendment to the record appears below. Should the changes be unacceptable, Applicant may file an amendment under 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted not later than the payment of the issue fee.
To comply with 37 CFR 1.48(b), Applicant must amend the inventorship if Examiner's amendment, including canceling of one or more claim, results in a change of the inventorship of the allowed claim(s).
Amending inventorship must be accompanied by a request under 37 CFR 1.48(b) and include the fee required under 37 CFR 1.17(i).
07.	In a telephonic interview on 3/22/2021 Mr. Musella, Applicant's representative, authorized the following amendments to the claims:
A.	Claims 7-14 are canceled by Examiner's Amendment. 
Examiner’s Statement of Reasons for Allowance
08.	Claims 1-6 are allowed. The following is Examiner’s Statement of Reasons for Allowance.
Independent process claim 1 is allowed over the prior art because the prior art neither anticipates nor renders obvious: 
With respect to product claim 1: 
An encapsulating method of an organic light-emitting diode (OLED) display substrate, comprising:
encapsulating together an OLED display substrate and an encapsulating cover having a deformation functional layer provided on the encapsulating cover so that an encapsulating chamber is formed between the OLED substrate and the encapsulating cover, and the deformation functional layer is disposed in the encapsulating chamber; there is a gap between a display functional layer on the OLED display substrate and the deformation functional layer, and the deformation functional layer is capable of being deformed under an action of electric field; and controlling the electric filed applied to the deformation functional layer to allow the deformation functional layer to entirely fill the encapsulating chamber, as specifically performed with the recited structures, in the context of the claims. 
Although various prior art references (see, for example, Stephanou) disclose several of the limitations in the claims, these references, and their combination(s), neither anticipate nor render obvious the above identified limitations(s) (especially, " and controlling the electric filed applied to the deformation functional layer to allow the deformation functional layer to entirely fill the encapsulating chamber"), as performed with the recited structures in the context of the claim 1. 
CONCLUSION
09.	Any comment considered necessary by Applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814